DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
No amendments to the claims were presented with the Response filed by Applicants on 12/1/2022, other than to correct the dependency of instant claim 5. No new prior art is presented. For this reason, it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seydel et al. (US 6,266,897). The rejection set forth in paragraphs 6-10 of the Non-Final Office Action mailed on 9/1/2022 is incorporated herein by reference. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-9, 12-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seydel et al. (US 6,266,897). The rejection set forth in paragraphs 12-19 of the Non-Final Office Action mailed on 9/1/2022 is incorporated herein by reference. 

Response to Arguments
Applicant's arguments filed 12/1/2022 have been fully considered but they are not persuasive. 
Applicant argues that Seydel only teaches foams as a filler material and alleges that, therefore, Seydel does not disclose any surface features of the foam element, as the elements of the diagrams discussed in the rejection depict sidewalls and treads formed of rubber.  Applicant states that the diagrams “are depicting the sidewalls and treads of 3D elements formed of rubber,” as stated on page 7, first paragraph of the Remarks filed on 12/1/2022. Applicants state that “Instead, the ‘point of origin from which the plurality of ridges extend concentrically outward’ of Seydel, which the Examiner equates with the claimed ‘injection gate vestige’ (Office Action, paragraph 8) is only present on an outward-facing surface of the 3D element, i.e. the cover of the chamber, not an outward-facing surface of the foam filling the chamber,” as stated on page 7 of the Remarks filed on 12/1/2022.
This is not incorrect and not persuasive.  It is noted that Seydel et al. states that Fig. 1c is depicting what is shown in 20b of Fig. 1a. (see column 16, lines 51-53). 20b is made up of concentric circles. The members 88 of Figure 1c (which is depicting 20b of Fig. 1a) can all be joined together at a central area (i.e. a point of origin from which the plurality of ridges extend concentrically outward). See column 16, lines 56-57. The members 88 comprise foam. See column 17, lines 16-17. Seydel expressly states that the elements are filled with foam. It is unclear how the foam, even if used as a filler, could have any other shape that the concentric circles which it allegedly fills. It appears that Applicants are attempting to state that foam filling concentric circles will not have the shape of the concentric circles which it fills. This is incorrect and not persuasive. 
Additionally, even Assuming Applicant’s reading of Seydel is correct (and the Examiner is not stating that this is the case), the teachings of Seydel meet the instant claim limitations. As discussed in the rejection, the structures of the diagrams are filled with a foam (the filler discussed by the Applicant), and thus have a surface adjacent to the interior surface of the rubber of the sidewalls and treads. Thus, the foam inside the rubber has the same physical structure of concentric circles and gives the same structure as required by the instant claims. The portion of the foam that contacts the rubber corresponds to the surface skin, or alternatively, the rubber corresponds to the surface skin. Seydel specifically refers to the circular element as having an outer rubber skin (col. 16, ln. 45). As the element is a skin covering, then under the skin must be the filler, i.e., foam.
For the reasons provided above, Applicant’s arguments are not persuasive. Each of the instantly claimed elements is present in Seydel as discussed in the previous rejection, the previous rejection of which is incorporated into this action by reference as discussed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766